AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT Co                Iu::Rr: I'~;,. ._., ~'1 ~cuRr
                                         SOUTHERN DISTRICT OF CALIFORNIA,. S~iJTf-!L'.i'IN •:: 'i'. '-~:·i
                                                                                                     );. ,:,_:t:(:~~-~:t, j                1
                                                                                                                                           :        .
                                                                                                      8'
                                                                                                     .._,~,. ---<~¥"-~'·'---~-"·µ~~-~-~~   ~,   .. ,.       ··'-~ >._--.. :y
                                                                                                                                                        -~'·~-,~~-~        ,,.._;
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)

      SAUL ALEJANDRO VALENCIA-ESTRADA (1)                              Case Number:           18CR5335-CAB

                                                                    ROSELINE DERGREGORIAN FERAL
                                                                    Defendant's Attorney
USM Number                       67034208
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Count
Title & Section                   Nature of Offense                                                                                    Number(s)
8 USC 1324(a)(l)(A)(ii),          TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL                                                          1
(v )(II),(a)( 1)(B )( i)          GAIN AND AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                    IS          dismissed on the motion of the United States.

      Assessment: $100.00


!ZI JVTA Assessment*: $5,000.00- WAIVED/DEFENDANT DEEMED INDIGENT
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
                                                                                               .,
                                                                   Anrjl 29. 2019 /             J
                                                                   Date of Imposiri' of .Sentence
                                                                                           ~"...
                                                                                    \. . .· / -· c'·::?j"'-·--·-·-··-
                                                                   HON. Cathy Ann Bencivenga
                                                                   UNITED STA TES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 SAUL ALEJANDRO VALENCIA-ESTRADA (1)                                      Judgment - Page 2 of 2
CASE NUMBER:               18CR5335-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 27MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5335-CAB
